
	
		I
		111th CONGRESS
		2d Session
		H. R. 6421
		IN THE HOUSE OF REPRESENTATIVES
		
			November 17, 2010
			Mr. Filner introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To eliminate the learned intermediary defense to tort
		  claims based on product liability, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Consumer Protection Act of
			 2010.
		2.Learned
			 intermediary defense
			(a)In
			 generalIt shall not be a
			 defense to any tort claim in any court in the United States that a manufacture
			 of a product has fulfilled that manufacturer’s duty of care when the
			 manufacturer provides all of the necessary information to a learned
			 intermediary who then interacts with the consumer of the product.
			(b)DefinitionIn
			 this section—
				(1)the term
			 learned intermediary means a person, licenced under applicable
			 State or Federal law, to advise a consumer whether or not to use the product in
			 question; and
				(2)the term State includes the
			 District of Columbia, Puerto Rico, and any other commonwealth, possession, or
			 territory of the United States.
				
